FILED
                           NOT FOR PUBLICATION
                                                                             JUL 12 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30205

              Plaintiff - Appellee,              D.C. No. 4:14-cr-00082-BMM-1

 v.
                                                 MEMORANDUM*
BASIL DONEY, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                             Submitted June 10, 2016**
                                Seattle, Washington

Before: EBEL,*** PAEZ, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable David M. Ebel, Senior Circuit Judge for the U.S.
Court of Appeals for the Tenth Circuit, sitting by designation.
      Basil Doney, Jr., appeals his conviction for two counts of aggravated sexual

abuse, 18 U.S.C. §§ 1153(a), 2241(a), as well as the trial court’s denial of his

motion for a bill of particulars. We affirm.

      1. We are obligated to affirm Doney’s conviction if “any rational trier of

fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The only element Doney

challenges is whether he “knowingly cause[d] another person to engage in a sexual

act . . . by using force against that other person.” 18 U.S.C. § 2241(a)(1); see also

id. § 2246(2)(A) (defining “sexual act”). L.G.B. testified that during the middle of

the night Doney came into the room in which she was sleeping, woke her, and

forcibly “put his penis inside of [her] vagina.” O.G. testified to the same conduct.

Doney denied it ever happened. The trial judge found both victims credible.

      We recognize that neither victim could state with precision the date of the

separate attacks, as they occurred years earlier when the victims were just twelve

or thirteen years old. But the trial court gave adequate explanations for the minor

inconsistencies in the victims’ testimony. See United States v. Clevenger, 733 F.2d
1356, 1359 (9th Cir. 1984) (“The trier of fact has a wide latitude in which to decide

which witnesses to believe or disbelieve. The [trier of fact] [is] free to accept or

reject [a witness’s] testimony in whole or in part.” (citation omitted)). Moreover,


                                           2
other testimony showed that Doney had been at the trailer at the same time as

L.B.G. and O.G. on occasions during which the rapes could have occurred,

consistent with L.B.G.’s and O.G.’s testimony. The evidence was sufficient to

convict. United States v. Katakis, 800 F.3d 1017, 1028 (9th Cir. 2015) (“It is well

established that the uncorroborated testimony of a single witness may be sufficient

to sustain a conviction.” (internal quotation marks omitted)).

      2. The trial court did not abuse its discretion when it denied Doney’s motion

for a bill of particulars. There is no dispute that “discovery [was already]

completed” when Doney filed his motion, and that the government had “disclosed

[its] entire [case] file[,] including witness statements” to Doney at that point. “Full

discovery . . . obviates the need for a bill of particulars.” United States v. Giese,

597 F.2d 1170, 1180 (9th Cir. 1979).

      AFFIRMED.




                                           3